Citation Nr: 1028210	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  05-32 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include a nervous condition or schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel




INTRODUCTION

The Veteran served on active duty from January 1973 to March 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In an October 2008 decision, the Board denied the Veteran's 
appeal as to entitlement to service connection for hepatitis C 
and an acquired psychiatric disorder.  He appealed that decision 
to the U.S. Court of Appeals for Veterans Claims (Veterans 
Court).  In March 2010, the Veterans Court granted a joint motion 
of the Veteran and the Secretary of Veterans' Affairs, vacated 
the October 2008 decision as to these issues, and remanded the 
matter to the Board for compliance with the instructions in the 
joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA has a duty to assist a claimant for VA benefits.  38 U.S.C.A. 
§ 5103A (a); 38 C.F.R. § 3.159(c).  This includes assistance in 
obtaining relevant evidence.  Id.  This also includes affording 
the claimant a medical examination and/or obtaining an expert 
opinion if certain conditions are met.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Pertinent evidence accepted by the Board, and not yet reviewed by 
the RO, must be referred by the Board to the RO unless the 
appellant waives this right.  38 C.F.R. § 20.1304(c).  



Psychiatric disability

In the joint motion the Parties noted that in the September 2005 
substantive appeal, the Veteran reported that he received 
treatment at the Albany VA Medical Center (VAMC) from 1974 to 
1976, the RO requested records from the Albany VAMC in February 
2007 pursuant to a Decision Review Officer (DRO) request to 
obtain the records including that there should be a search of 
archived records and a negative response should be obtained in no 
records were found.  March 2010 joint motion at 2.  Subsequently, 
the RO received a reply from the Albany VAMC that a search had 
been conducted but failed to indicate information for the Veteran 
during the specified time frame.  Id.  The Parties pointed out 
that the response from the Albany VAMC did not indicate that the 
Albany VAMC searched for archived records.  Id.  

The basis as to why the parties of the joint motion believe that 
such a search for records from more than 35 years ago would be 
even remotely successful, and/or provide a basis to grant this 
claim, is unclear.  The Parties stated that "remand is necessary 
so that the RO can properly attempt to obtain Appellant's VA 
hospitalization records."  Id at 3.  Additionally the Parties 
agreed that "[a]side from searching the Albany VAMC, the RO 
should also search for archived records in order to attempt to 
obtain Appellant's records.  If the records are unavailable the 
RO should notify Appellant and explain its efforts in attempting 
to obtain the records."  Id. at 3-4.  

Of note is that the Veteran reported in his September 2005 
substantive appeal (the primary basis for the joint motion) as 
follows:  "I went to the VA Hospital in Albany, NY while still 
in the service in 1974.  I was seen by the VA but told that I 
would have to be treated by the service because I was still in 
the service.  In 1976, while a patient at Albany, NY VAMC, I 
filed for disability."  

Clearly, the Veteran himself has indicated that he did not 
receive treatment at the VAMC in Albany in 1974. 

In the joint motion the Parties also noted that the Veteran 
stated that he received mental health treatment from St. Mary's 
Hospital from about 1975 to 1977 and from the Rensselaer County 
jail from the same time frame and the Parties stated that both of 
these institutions are located in Troy, New York.  Id. at 4.  The 
Parties agreed the Board must address whether VA had fulfilled 
its duty to assist the Veteran by obtaining these records.  Id.  

In March 1978, VA received a VA FORM 21-526 in which the Veteran 
claimed entitlement to VA benefits for a nervous condition.  In 
that form he indicated that he had been treated at St. Mary's 
Hospital in Troy N.Y. for a nervous condition in 1977 and 
indicated that he had been treated at the jail in Rensselaer 
County in Troy N.Y. for a nervous condition between 1976 and 
1977.  

In any event, in May 2010, the Veteran submitted two statements 
signed by "A.D.H.", M.D. and indicated that he wanted the case 
remanded to the RO for review of the evidence in the first 
instance.  One of those statements addresses his claim for 
service connection for an acquired psychiatric disorder.  Dr. 
A.D.H. provided an opinion that the Veteran's psychiatric 
disability had onset during his military service.  This evidence 
is pertinent to his claim and must be reviewed by the RO in the 
first instance.  38 C.F.R. § 20.1304(c).  

Finally, the Veteran has submitted an opinion in which a 
physician, Dr. A.D.H., has stated that his psychiatric disability 
had onset during service and there is evidence of record that he 
has a current psychiatric disorder.  Of record is a VA opinion 
from January 1992, but that opinion provides no statement as to 
whether the Veteran's diagnosed psychiatric disease had onset 
during service or is related to his service.  These facts trigger 
VA's duty to afford the Veteran a VA examination with regard to 
this claim.  

Hepatitis C

The Veteran claims that his hepatitis C was incurred during his 
time in service.  As to risk factors for hepatitis C the Veteran 
indicated in a September 2003 questionnaire that he had tattoos 
or body piercings and that he possibly shared razor blades while 
in the service.  In that questionnaire he indicated that he had 
never used intravenous drugs.  In a writing received by the RO in 
July 2008, the Veteran referred to his claim for service 
connection for hepatitis C, stating that he was injected by use 
of a jet gun injector several times during service and was 
exposed to human blood and needles while in medical laboratory 
technician n school at Fort Sam Houston, Texas.  

The Veteran's DD 214 shows that his occupation in the military 
was that of a cook.  In a statement received in May 1984 he 
explained that following basic training he went to Fort Sam 
Huston for medical laboratory technician training but after the 
military discovered that he did not study chemistry in high 
school he was dropped from the school and then served as a cook.  

In a letter dated in May 2010, Dr. A.D.H. provided a medical 
opinion with regard to the etiology of the Veteran's hepatitis C.  
Dr. A.D.H. stated that the Veteran's assignment to medical lab 
technician training exposed him to blood, hypodermic needles, and 
other possible bloodborne exposures and that the Veteran recalled 
being stuck with hypodermic needles on more than one occasion.  
Dr. A.D.H. also opined that while the Veteran was a cook he 
served with others and frequently cut his arms and hands and 
others did the same.  Dr. A.D.H. stated that the Veteran served 
in high risk occupations that increased his risk of 
"contacting" hepatitis C.  Dr. A.D.H. also referred to air gun 
inoculations and provided a statement that this could have caused 
the Veteran's hepatitis C.  

The Board will summarize conflicting statements in the claims 
file so that the examiner has a fuller picture of hepatitis C 
risk factors in this case:  Although the Veteran stated in a 
September 2003 questionnaire that he had never used intravenous 
drugs, the record contains several references to intravenous drug 
use, undermining his credibility with the Board.  For example, 
January 1989 treatment records from Charter Hospital of Laredo 
document an interview with the Veteran during which he reported 
that he first started using heroin intravenously when he was 14 
years old and last used heroin intravenously in 1987, began using 
morphine intravenously when he was 22 years old and last used in 
1987, was 30 years old when he first started using cocaine and 
would use intravenously at first and that later, due to fear of 
contracting AIDS he smoked the cocaine, last using in 1988.  
Treatment notes from this same hospital from September 1989 
document that physical examination revealed old needle track 
marks.  VA treatment notes, for example from May 2004, include a 
history that the Veteran began intravenous drug abuse at age 20 
and used heroin until the mid 1980s.  VA treatment notes from 
October 2001 document that the Veteran stated that he had a 
history of intravenous drug use in his past with most recent use 
about 15 years earlier.  

As indicated above, the Veteran has submitted a statement from 
Dr. A.D.H. which his pertinent to his claim and has specifically 
stated that he wants the RO to consider the evidence in the first 
instance.  Hence, remand to the RO is required.  38 C.F.R. 
§ 20.1304(c)  

As Dr. A.D.H. has indicated that the Veteran had a risk factor of 
attending medical laboratory technician school during service, 
the RO should obtain the Veteran's service personnel folder so 
that the nature and length of time of any relevant exposure can 
be ascertained.  

Finally, the Veteran has provided a medical opinion going to the 
etiology of his hepatitis C and his DD 214 documents that he 
served as a cook, which Dr. A.D.H. asserts is a high risk 
occupation for contacting hepatitis C.  He has been diagnosed 
with hepatitis C.  There is not sufficient evidence to decide 
this issue.  These facts trigger VA's duty to obtain an expert 
opinion as to this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to obtain records of 
treatment of the Veteran at the Albany, New 
York VAMC for the period from 1974 through 
1976.  As required by the Court, this 
must include efforts to obtain 
archived/perpetualized records.  Associate 
any obtained records with the claims file.  
If records are not obtained, obtain a 
negative reply, the negative reply must 
include reference to a search for 
archived/perpetualized records, associate 
that reply along with documentation of all 
efforts to obtain the records, with the 
claims file, and send the Veteran and his 
representative a letter which meets the 
content requirement specified in 38 C.F.R. 
§ 3.159(e).  

2.  After obtaining any necessary documents 
from the Veteran, such as completed 
authorizations to release information to VA, 
request records of mental health treatment of 
the Veteran at St. Mary's Hospital and at the 
Rensaeller County Jail (both in Troy, New 
York) for the period from 1976 through 1977.  
Associate any obtained records with the 
claims file.  If records are not obtained, 
obtain a negative reply and associate that 
reply along with documentation of the efforts 
to obtain the records, with the claims file, 
and send the Veteran and his representative a 
letter which meets the content requirement 
specified in 38 C.F.R. § 3.159(e).  The 
Veteran should make every effort to obtain 
these records himself and submit them to the 
RO.  

3.  Send the Veteran a letter requesting that 
he provide specific details as to how he came 
into contact with human blood during service.  

4.  Obtain the Veteran's service personnel 
records and associate the records with the 
claims file.  

5.  After the above development is completed, 
ensure that the Veteran is scheduled for a VA 
examination to determine the etiology of any 
diagnosed psychiatric disease.  The claims 
file must be provided to the examiner, the 
examiner must review the claims file in 
conjunction with the examination, and the 
examiner must indicate in his or her report 
whether the claims file was reviewed.  The 
examiner must provide a complete rationale 
for all opinions rendered.  The examiner is 
asked to address the following:

(a)  Identify all psychiatric disorders 
suffered by the Veteran.  

(b)  Provide an opinion as to whether it is 
as likely as not (a 50 percent or greater 
probability) that any diagnosed psychiatric 
disorders had onset during the Veteran's 
active service or were caused by his active 
service.  The examiner is also asked to 
provide discussion as to the opinion provided 
in a statement from Dr. "A.D.H." received 
by VA in May 2010.  

6.  Then, obtain a relevant expert medical 
opinion with regard to the etiology of the 
Veteran's hepatitis C.  The claims file must 
be provided to the examiner, the examiner 
must review the claims file, including an 
associated copy of this REMAND, and the 
examiner must indicate in his or her report 
whether the claims file was reviewed.  The 
examiner must provide a complete rationale 
for all opinions rendered.  The examiner is 
asked to address the following:  

Provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the Veteran's 
hepatitis C had onset, i.e., was contracted, 
during his active service.  The examiner 
should address the various risk factors 
involved in this case and must address the 
letter from Dr. A.D.H. received by VA in May 
2010.  

7.  After ensuring that the above development 
is completed, including that the rendered 
opinions are adequate, readjudicate the 
issues on appeal.  If any benefit sought is 
not granted, provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


